



Exhibit 10.1


CAPITAL ONE FINANCIAL CORPORATION
FIFTH AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN


Article 1. Establishment, Purpose and Duration
1.1 Establishment. The Company established, effective as of April 29, 2004, an
incentive compensation plan to be known as the 2004 Stock Incentive Plan
(hereinafter referred to as the “Plan”), as set forth in this document, as it
may be amended from time to time. The Plan is hereby amended and restated
effective as of January 1, 2018 (the “Restatement Effective Date”).
The Plan permits the grant of Cash-Based Awards, Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, Annual Incentive Pool
Awards, and Other Stock-Based Awards.
This amendment and restatement of the Plan shall become effective upon
shareholder approval and shall remain in effect as provided in Section 1.3
hereof.
1.2 Purpose of the Plan. The purpose of the Plan is to promote the interests of
the Company and its shareholders by strengthening the Company’s ability to
attract, motivate, and retain Associates, Directors and Third Party Service
Providers of the Company, its Affiliates and Subsidiaries upon whose judgment,
initiative, and efforts the financial success and growth of the business of the
Company largely depend, and to provide an additional incentive for such
individuals through stock ownership and other rights that promote and recognize
the financial success and growth of the Company and create value for
shareholders.
1.3 Duration of the Plan. Unless sooner terminated as provided herein, the Plan
shall terminate May 1, 2024. After the Plan is terminated, no new Awards may be
granted but Awards previously granted shall remain outstanding in accordance
with their applicable terms and conditions and the Plan’s terms and conditions.
Article 2. Definitions
Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized.
2.1
“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations of the Exchange Act.

2.2
“Annual Award Limit” or “Annual Award Limits” shall have the meaning set forth
in Section 4.3.

2.3
“Annual Incentive Pool Award” means an Award granted to a Participant as
described in Article 12.

2.4
“Associate” means any employee of the Company, its Affiliates and/or
Subsidiaries.

2.5
“Award” means, individually or collectively, a grant under the Plan of
Cash-Based Awards, Nonqualified Stock Options, Incentive Stock Options, SARs,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Annual Incentive Pool Awards, or Other Stock-Based Awards, in each case subject
to the terms of the Plan.

2.6
“Award Agreement” means either (i) a written or electronic agreement entered
into by the Company and a Participant setting forth the terms and provisions
applicable to an Award granted under the Plan, or (ii) a written or electronic
statement issued by the Company to a Participant describing the terms and
provisions of such Award. The Committee may provide for use of electronic,
internet or other non-paper Award Agreements, and the use of electronic,
internet or other non-paper means for the acceptance thereof and actions
thereunder by a Participant.

2.7
“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.

2.8
“Board” or “Board of Directors” means the Board of Directors of the Company.

 
2.9
“Cash-Based Award” means an Award granted to a Participant as described in
Article 10.

2.10
“Change of Control” means:

(i)
Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”)






--------------------------------------------------------------------------------





or (B) the combined voting power of the then-outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this Article 2.10, the following acquisitions of Outstanding Company Common
Stock or Outstanding Company Voting Securities shall not constitute a Change of
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliated Company or
(iv) any acquisition pursuant to a transaction that complies with Articles
2.10(iii)(A), 2.10(iii)(B) and 2.10(iii)(C); or
(ii)
Individuals who constituted the Board as of January 1, 2009 (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided, however, that any individual becoming a director subsequent to
January 1, 2009 whose election, or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

(iii)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportion as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

(iv)
Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 
2.11
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

2.12
“Committee” means the compensation committee of the Board or such other
committee as the Board shall appoint from time to time to administer the Plan.

2.13
“Company” means Capital One Financial Corporation, a Delaware corporation, and
any successor thereto as provided in Article 19 herein.



2.14
“Consolidated Operating Earnings” means the consolidated earnings before income
taxes of the Company, computed in accordance with US generally accepted
accounting principles, but shall exclude the effects of Extraordinary Items and
(i) gains or losses on the disposition of a business; (ii) changes in tax or
accounting regulations or laws; and (iii) the effect of a merger or acquisition,
all of which must be identified in the audited financial statements, including
footnotes, or Management Discussion and Analysis section of the Company’s annual
report.



 

--------------------------------------------------------------------------------





2.15
“Date of Grant” means the date on which an Award is granted by the Committee or
such later date specified by the Committee as the date as of which the Award is
to be effective.

2.16
“Director” means a member of the Board of Directors.

2.17
“Disability” or “Disabled” means, unless the Committee or its authorized
delegate determines otherwise, disability that renders an Associate unable to
return to work, as defined in and evidenced by eligibility for and actual
receipt of benefits payable under a group long-term disability plan or policy
maintained by the Company or a Subsidiary to which the Associate provides
services. Notwithstanding the foregoing, for purposes of an Award that is
subject to Section 409A of the Code, to the extent necessary to comply with
Section 409A of the Code, “Disability” shall have the meaning set forth in
Section 409A of the Code.

2.18
“Effective Date” has the meaning set forth in Section 1.1.

2.19
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

2.20
“Extraordinary Items” means extraordinary, unusual, and/or nonrecurring items of
gain or loss as defined under US generally accepted accounting principles.

2.21
“Fair Market Value” or “FMV” means, on any given date, the closing price for a
Share on such date as reported on the New York Stock Exchange (“NYSE”) (or, if
NYSE is not open for trading on such date, for the last preceding day on which a
Share was traded). In the absence of any such sale, FMV means the last bid price
of a Share on such date as reported on the National Association of Securities
Dealers Automated Quotation System, or, if not so reported, as furnished by any
member of the National Association of Securities Dealers, Inc. selected by the
Committee. In the absence of such price or if Shares are no longer traded on the
NYSE, FMV shall be determined by the Committee using any reasonable method in
good faith. Notwithstanding the foregoing, if the Committee determines in its
discretion that another definition of FMV should be used in connection with the
grant, exercise, vesting, settlement or payout of any Award, it may specify such
alternative definition in the Award Agreement. Such alternative definitions may
include a price that is based on the opening, actual, high, low, or average
selling prices of a Share on NYSE or other established stock exchange (or
exchanges) on the applicable date, the preceding trading days, the next
succeeding trading day, or an average of trading days. Notwithstanding the
foregoing, the definition of FMV used in connection with any Award that is
intended to qualify as an ISO under Section 422 of the Code shall be a
definition of FMV that satisfies the requirements of such provision of the Code.

2.22
“Freestanding SAR” means an SAR that is either granted independently of any
Options or is granted in connection with a related Option, as described in
Article 7, but, in the latter case, the exercise of which does not require
forfeiture of any rights under a related Option (or vice versa).

2.23
“Grant Price” means the price established at the time of grant of a SAR pursuant
to Article 7, used to determine whether there is any payment due to a
Participant upon exercise of the SAR.

 
2.24
“Incentive Stock Option” or “ISO” means an Option to purchase Shares granted
under Article 6 to an Associate that is designated as an Incentive Stock Option
and that is intended to meet the requirements of Code Section 422, or any
successor provision.

2.25
“Insider” shall mean an individual who is, on the relevant date, an officer,
Director, or more than ten percent (10%) Beneficial Owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, as determined by the Board in accordance with Section 16 of the
Exchange Act.

2.26
“Net Income” means the consolidated net income before taxes and before
discontinued operations, Extraordinary Items and cumulative effect of change in
accounting principle, if applicable, for the Plan Year, as reported in the
Company’s annual report to shareholders or as otherwise reported to
shareholders.

2.27
“Nonqualified Stock Option” or “NQSO” means an Option that is not intended to
meet the requirements of Code Section 422, or that otherwise does not meet such
requirements.

2.28
“Operating Cash Flow” means cash flow from operating activities as defined in
SFAS Number 95, Statement of Cash Flows.

2.29
“Option” means an Award granted to a Participant, as described in Article 6.

2.30
“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

2.31
“Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of the Plan, granted pursuant to Article 10.



 

--------------------------------------------------------------------------------





2.32
“Participant” means any eligible person as set forth in Article 5 to whom an
Award is granted.

2.33
“Performance Period” means the period of time during which the performance goals
must be met in order to determine the degree of payout and/or vesting with
respect to an Award.

2.34
“Performance Share” means an Award granted to a Participant, as described in
Article 9.

2.35
“Performance Unit” means an Award granted to a Participant, as described in
Article 9.

2.36
“Period of Restriction” means the period when Restricted Stock or Restricted
Stock Units are subject to a substantial risk of forfeiture (based on the
passage of time, the achievement of performance goals, or upon the occurrence of
other events as determined by the Committee, in its discretion), as provided in
Article 8.

2.37
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

2.38
“Plan” means the Capital One Financial Corporation 2004 Stock Incentive Plan, as
amended and restated effective May 1, 2014, and as it subsequently may be
amended from time to time.

2.39
“Plan Year” means the calendar year.

2.40
“Prior Plans” means the Capital One Financial Corporation 1994 Stock Incentive
Plan, as amended, Capital One Financial Corporation 1999 Stock Incentive Plan
and Capital One Financial Corporation 2002 Non-Executive Officer Stock Incentive
Plan.

2.41
“Restricted Stock” means an Award granted to a Participant pursuant to Article
8.

2.42
“Restricted Stock Unit” means an Award granted to a Participant pursuant to
Article 8, except no Shares are actually awarded to the Participant on the Date
of Grant.

2.43
“Retirement” means the termination of employment of any Participant who either
(a) has attained his or her 62nd birthday and has served as an employee of the
Company, its Affiliates and/ or Subsidiaries for at least five (5) consecutive
years prior to such termination of employment or (b) has attained his or her
55th birthday and has served as an employee of the Company, its Affiliates
and/or Subsidiaries for at least ten (10) consecutive years prior to such
termination of employment; unless, in either case, the Committee determines such
termination is not a Retirement for purposes of the Plan and/or any Award.

2.44
“Share” means a share of common stock of the Company, $.01 par value per share.

2.45
“Stock Appreciation Right” or “SAR” means an Award, designated as an SAR,
pursuant to the terms of Article 7 herein.

2.46
“Subsidiary” means any corporation or other entity, whether domestic or foreign,
which is consolidated with the Company in accordance with US generally accepted
accounting principles.

2.47
“Tandem SAR” means an SAR that is granted in connection with a related Option
pursuant to Article 7 herein, the exercise of which shall require forfeiture of
the right to purchase a Share under the related Option (and when a Share is
purchased under the Option, the Tandem SAR shall similarly be canceled).

2.48
“Third Party Service Provider” means any consultant, agent, advisor, or
independent contractor who is a natural person and who renders bona
fide services to the Company, a Subsidiary, or an Affiliate that (a) are not in
connection with the offer and sale of the Company’s securities in a capital
raising transaction, and (b) do not directly or indirectly promote or maintain a
market for the Company’s securities.

Article 3. Administration
3.1 General. The Committee shall be responsible for administering the Plan,
subject to this Article 3 and the other provisions of the Plan. The Committee
may employ attorneys, consultants, accountants, agents, and other persons, any
of whom may be an Associate or Third Party Service Provider, and the Committee,
the Company, and its officers and Directors shall be entitled to rely upon the
advice, opinions, or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Committee shall be final and
binding upon Participants, the Company, and all other interested persons.
3.2 Authority of the Committee. Subject to the express provisions of the Plan,
the Committee shall have full and exclusive discretionary power to do all things
that it determines to be necessary or appropriate in connection with the
administration of the Plan, including, without limitation: (a) to prescribe,
amend and rescind rules and regulations relating to this Plan and to define
terms not otherwise defined herein; (b) to determine which persons are eligible
for Awards granted hereunder and the timing of any such Awards; (c) to prescribe
and amend the terms of the Award Agreements, to grant Awards and determine the
terms and conditions thereof; (d) to establish and verify the extent of
satisfaction of any performance goals or other conditions applicable to


 

--------------------------------------------------------------------------------





the grant, issuance, retention, vesting, exercisability, settlement or
recoupment of any Award; (e) to prescribe and amend the terms of or form of any
document or notice required to be delivered to the Company by Participants under
this Plan; (f) to determine the extent to which adjustments are required
pursuant to Section 4.4; (g) to interpret and construe the Plan, any rules and
regulations under the Plan and the terms and conditions of any Award granted
hereunder, and to make exceptions to any such provisions if the Committee, in
good faith, determines that it is appropriate to do so; (h) to approve
corrections in the documentation or administration of any Award; and (i) to make
all other determinations deemed necessary or advisable for the administration of
the Plan.
3.3 Delegation. Subject to this Section 3, the Committee may delegate to one or
more of its members or other members of the Board or to one or more officers or
management committees of the Company, and/or its Subsidiaries and Affiliates or
to one or more agents or advisors such duties or powers as it may deem
advisable, and the Committee or any person to whom it has delegated duties or
powers as aforesaid may employ one or more persons to render advice with respect
to any responsibility the Committee or such person may have under the Plan. In
addition, the Committee may, by resolution, authorize one or more officers or
management committees of the Company to do one or more of the following on the
same basis as can the Committee: (a) designate Associates to be recipients of
Awards; and (b) determine the type, number of Shares subject thereto and all
other terms and conditions of any such Awards; provided, however, (i) the
Committee shall not delegate such responsibilities to any such officer or
management committee for Awards granted to a Director or an Associate that is
considered an Insider; (ii) the resolution providing such authorization sets
forth the total number of Shares that may be subject to Awards such officer(s)
or management committee(s) may grant and any other limitations on the delegated
authority that the Committee may deem appropriate or advisable; and (iii) the
officer(s) or management committee(s) shall report periodically to the Committee
regarding the nature and scope of the Awards granted pursuant to the authority
delegated in the manner and at such times as requested by the Committee.
3.4 No Liability; Indemnity. To the fullest extent permitted from time to time
by applicable law, subject to the Company’s Restated Certificate of
Incorporation and Restated Bylaws (as each may be amended from time to time),
neither the Company nor any member of the Committee shall be liable for any
action, omission, or determination of the Committee relating to the Plan or any
Award, and the Company shall indemnify and hold harmless each member of the
Committee and each other person to whom any duty or power relating to the
administration or interpretation of the Plan or any Award has been delegated
against any cost or expense (including counsel fees) or liability (including any
sum paid in settlement of a claim with the approval of the Committee) arising
out of any such action, omission or determination relating to the Plan or any
Award.
3.5 Third Party Agreements. Notwithstanding any other provision of the Plan
(including without limitation Section 20.11 hereof), the Committee may enter
into agreements with third parties pursuant to which such third parties may
issue Awards to the Participants in lieu of the Company’s issuance thereof or
assume the obligations of the Company under any Awards previously issued by the
Company, in any case on such terms and conditions as may be determined by the
Committee in its sole discretion.
3.6 Determination of Termination of Employment or Service. The Committee shall
have the authority to determine in its discretion whether a Participant’s
placement by the Company, an Affiliate or a Subsidiary on military or sick leave
or other authorized leave of absence will be considered a termination of
employment or services as a Director or Third Party Service Provider or a
continuation of the employment or service relationship.
In addition, the Committee shall have the authority to determine whether to
treat the service of a Participant who ceases to be an Associate but continues
to be a Director or Third Party Service Provider as a continuation of
Participant’s employment relationship or as a termination of employment for
purposes of the Plan or any outstanding Award.
Unless the Committee determines otherwise, if a Participant is employed by, or
provides services as a Third Party Service Provider to, an entity that ceases to
be an Affiliate or a Subsidiary as the result of a corporate event or
transaction, for purposes of any Award under the Plan, such Participant shall be
deemed to have had his or her employment or services as a Third Party Service
Provider terminated by the Company, its Affiliates and Subsidiaries at the time
of such cessation.
Article 4. Shares Subject to the Plan and Maximum Awards
4.1 Number of Shares Available for Awards. Subject to adjustment as provided in
Section 4.4 herein:
(a)
The maximum number of Shares available for issuance to Participants under the
Plan shall be fifty-five million (55,000,000).

(b)
Subject to the limit set forth in Section 4.1(a) on the number of Shares that
may be issued in the aggregate under the Plan, there are no maximum Shares per
type of Award, as described in Articles 6 through 10 below, that may be issued
under the Plan, so long as no Shares are issued in excess of fifty-five million
(55,000,000).

4.2 Share Usage.
(a)
Shares covered by an Award shall only be counted as used for purposes of
Section 4.1 above to the extent they are actually issued and delivered to a
Participant, or, if permitted by the Committee, a Participant’s designated
transferee and are not forfeited by the Participant back to the Company. For
purposes of Section 4.1 above, any Shares related to



 

--------------------------------------------------------------------------------





Awards which (i) terminate by expiration, forfeiture, cancellation, or otherwise
without the issuance of such Shares, (ii) are forfeited by the Participant back
to the Company, (iii) are settled in cash in lieu of Shares, or (iv) are
exchanged with the Committee’s permission, prior to the issuance of Shares, for
Awards not involving the issuance or delivery of Shares, shall be available
again for grant under the Plan.
(b)
Except to the extent otherwise required by Code Section 422, other applicable
law or stock exchange rule, if (i) the Option Price of any Option granted under
the Plan is satisfied by tendering Shares to the Company (by either actual
delivery or by attestation), or (ii) an SAR is exercised, then only the number
of Shares issued, net of the Shares so tendered or withheld, if any, will be
deemed issued and delivered for purposes of determining the maximum number of
Shares available for issuance under Section 4.1(a) above and the maximum number
of Shares available for issuance as ISOs and NQSOs under Section 4.1(b) above.
In addition, except to the extent otherwise required by Code Section 422, other
applicable law or stock exchange rule, if the exercise price of any stock option
with a reload feature granted under any of the Prior Plans (a “Prior Option”)
(the exercise of which results in the issuance pursuant to the reload feature of
an Option under the Plan (a “Reload Option”)) is satisfied by tendering Shares
to the Company, only the number of Shares issued pursuant to the Reload Option,
net of the Shares tendered in payment of the exercise price for the Prior
Option, shall be deemed issued and delivered for purposes of determining the
maximum number of Shares available for issuance under Section 4.1(a) above and
the maximum number of Shares available for issuance as ISOs and NQSOs under
Section 4.1(b) above.

(c)
Except to the extent otherwise required by Code Section 422, other applicable
law or stock exchange rule, the maximum number of Shares available for issuance
under the Plan shall not be reduced to reflect any dividends or dividend
equivalents that are reinvested into additional Shares or credited as additional
Restricted Stock, Restricted Stock Units, Performance Shares, or Other
Stock-Based Awards. The Shares available for issuance under the Plan may be
authorized and unissued Shares or treasury Shares.

(d)
The Committee shall have the authority to grant Awards as an alternative to or
as the form of payment for grants or rights earned or due under other
compensation plans or arrangements of the Company.

4.3 Annual Award Limits. Subject to adjustment as provided in Section 4.4
herein, the following limits (each an “Annual Award Limit,” and, collectively,
“Annual Award Limits”) shall apply to grants of such Awards under the Plan:
(a)
Options: The maximum aggregate number of Shares with respect to which Options
may be granted in the form of Options in any one Plan Year to any one
Participant shall be two million five hundred thousand (2,500,000), plus the
number of Shares under the Participant’s Annual Award Limit relating to Options
with respect to which Options were not granted determined as of the close of the
previous Plan Year.

(b)
SARs: The maximum aggregate number of Shares with respect to which Stock
Appreciation Rights may be granted in any one Plan Year to any one Participant
shall be two million five hundred thousand (2,500,000), plus the number of
Shares under the Participant’s Annual Award Limit relating to Stock Appreciation
Rights with respect to which SARs were not granted determined as of the close of
the previous Plan Year.

(c)
Restricted Stock or Restricted Stock Units: The maximum aggregate number of
Shares that may be granted as Restricted Stock or with respect to which
Restricted Stock Units may be granted in any one Plan Year to any one
Participant shall be two million (2,000,000), plus the number of Shares under
the Participant’s Annual Award Limit relating to Restricted Stock and Restricted
Stock Units with respect to which Restricted Stock and Restricted Stock Units
were not granted determined as of the close of the previous Plan Year.

(d)
Performance Units or Performance Shares: The maximum aggregate amount that any
one Participant may be granted in any one Plan Year with respect to Performance
Units or Performance Shares shall be two million five hundred thousand
(2,500,000) Shares, or an amount equal to the value of two million five hundred
thousand (2,500,000) Shares, as applicable, plus the number of Shares under the
Participant’s Annual Award Limit relating to Performance Units and Performance
Shares with respect to which Performance Units and Performance Shares were not
granted determined as of the close of the previous Plan Year.

(e)
Cash-Based Awards: The maximum aggregate amount that any one Participant may be
granted in any one Plan Year with respect to Cash-Based Awards not denominated
in Shares may not exceed thirty million dollars ($30,000,000) or, with respect
to Cash-Based Awards denominated in Shares, an amount equal to the value of two
million (2,000,000) Shares, plus the amount of the Participant’s Annual Award
Limit related to Cash-Based Awards denominated in Shares and Cash-Based Awards
not denominated in Shares, respectively, with respect to which Cash-Based Awards
were not granted determined as of the close of the previous Plan Year.

(f)
Annual Incentive Pool Award: The maximum aggregate amount awarded or credited in
any one Plan Year with respect to an Annual Incentive Pool Award shall be
determined in accordance with Article 12.



 

--------------------------------------------------------------------------------





(g)
Other Stock-Based Awards: The maximum aggregate number of Shares with respect to
which Other Stock-Based Awards may be granted pursuant to Section 10.2 in any
one Plan Year to any one Participant shall be two million (2,000,000), plus the
number of Shares under the Participant’s Annual Award Limit relating to Other
Stock-Based Awards with respect to which Other Stock- Based Awards were not
granted determined as of the close of the previous Plan Year.

4.4 Adjustments in Authorized Shares. In the event of any corporate event or
transaction (including, but not limited to, a change in the shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, stock dividend, stock split,
reverse stock split, split up, spin-off, or other distribution of stock or
property of the Company, combination of Shares, exchange of Shares, dividend in
kind, extraordinary cash dividend or other like change in capital structure or
distribution (other than normal cash dividends) to shareholders of the Company,
or any similar corporate event or transaction, the Committee, in order to
prevent dilution or enlargement of Participants’ rights under the Plan, shall
appropriately substitute or adjust, as applicable, the number and kind of Shares
that may be issued under the Plan or under particular forms of Awards, the
number and kind of Shares subject to outstanding Awards, the Option Price or
Grant Price applicable to outstanding Awards, the Annual Award Limits, and other
value determinations applicable to outstanding Awards.
The Committee shall also make appropriate adjustments in the terms of any Awards
under the Plan to reflect or related to such corporate events or transactions,
changes or distributions and to modify any other terms of outstanding Awards,
including modifications of performance goals and changes in the length of
Performance Periods. The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding upon Participants, the
Company, and all other interested persons.
Subject to the provisions of Article 17, without affecting the number of Shares
reserved or available hereunder, the Committee may authorize under the Plan the
issuance of Awards or the assumption of awards granted under plans of other
entities in connection with any merger, consolidation, acquisition of property
or stock, or reorganization upon such terms and conditions as it may deem
appropriate, subject to compliance with the ISO rules under Section 422 of the
Code, where applicable, and any other applicable laws or stock exchange rules.
Article 5. Eligibility and Participation
5.1 Eligibility. Individuals eligible to participate in the Plan include all
Associates and Directors. Third Party Service Providers are also eligible to
participate in the Plan.
5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible individuals those to whom
Awards shall be granted and shall determine, in its sole discretion, the nature
of, any and all terms permissible by law, and the amount of each Award.
5.3 Trusts and Other Funding Vehicles. Notwithstanding any other provision
herein (including without limitation Section 20.11), in lieu of making Awards
directly to Associates, Directors or Third Party Service Providers under the
Plan, the Committee may make Awards under the Plan through or to a trust or
other funding vehicle which in turn makes Awards to Participants or which issues
interests in Awards held by it to Participants, in any case on such terms and
conditions as may be determined by the Committee in its sole discretion.
Article 6. Stock Options
6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee, in its sole
discretion; provided that ISOs may be granted only to eligible Associates of the
Company or of any parent or subsidiary corporation (as permitted by Code
Section 422 and the regulations thereunder). Notwithstanding any other provision
of the Plan, the Committee shall not grant Options containing, or amend Options
previously granted to include, reload features providing for the automatic grant
of Options with respect to the number of already owned Shares delivered by the
Participant to exercise Options. Subject to the terms and provisions of the
Plan, the Committee may grant Options in satisfaction of the Company’s
obligation to issue stock options pursuant to stock options with reload features
granted under the Prior Plans.
6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the maximum duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which an
Option shall become vested and exercisable (including the effect, if any, of a
Change of Control, death, Disability or Retirement), the Date of Grant and such
other provisions as the Committee shall determine. The Award Agreement also
shall specify whether the Option is intended to be an ISO or a NQSO.
6.3 Option Price. The Option Price for each grant of an Option shall be as
determined by the Committee and shall be specified in the Award Agreement. The
Option Price may include (but not be limited to) an Option Price based on one
hundred percent (100%) of the FMV of the Shares on the Date of Grant, an Option
Price that is set at a premium to the FMV of the Shares on the Date of Grant, or
is indexed to the FMV of the Shares on the Date of Grant, with the index
determined by the Committee, in its


 

--------------------------------------------------------------------------------





discretion; provided, however, the Option Price must be at least equal to one
hundred percent (100%) of the FMV of the Shares on the Date of Grant.
6.4 Duration of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, that the Committee may extend the term of any Option that would
otherwise expire at a time when the Participant is not permitted by applicable
law or Company policy to exercise such Option; and provided, further, no Option
shall be exercisable later than the tenth (10th) anniversary of its Date of
Grant. Notwithstanding the foregoing, for Options granted to Participants
outside the United States, the Committee has the authority to grant Options that
have a term greater than ten (10) years.
6.5 Limitations on Grant of Incentive Stock Options.
(a)
The aggregate Fair Market Value of shares of Common Stock with respect to which
“incentive stock options” (within the meaning of Section 422 of the Code) are
exercisable for the first time by a Participant during any Plan Year under the
Plan and any other stock incentive plan of the Company shall not exceed
$100,000. Such Fair Market Value shall be determined as of the date on which
each such incentive stock option is granted. In the event that the aggregate
Fair Market Value of Shares with respect to such incentive stock options exceeds
$100,000, then Incentive Stock Options granted hereunder to such Participant
shall, to the extent and in the order required by regulations promulgated under
the Code (or any other authority having the force of regulations), automatically
be deemed to be NQSOs, but all other terms and provisions of such Incentive
Stock Options shall remain unchanged.

(b)
No Incentive Stock Option may be granted to an individual if, at the time of the
proposed grant, such individual owns stock possessing more than ten percent of
the total combined voting power of all classes of stock of the Company or any
“parent” or “subsidiaries” (within the meaning of Section 424 of the Code),
unless (i) the Option Price of such Incentive Stock Option is at least one
hundred and ten percent (110%) of the Fair Market Value of a Share at the time
such Incentive Stock Option is granted and (ii) such Incentive Stock Option is
not exercisable after the expiration of five (5) years from the date such
Incentive Stock Option is granted.

6.6 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.
6.7 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.
A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price; (c) by a combination of (a) and (b); (d) a
cashless (broker-assisted) exercise in accordance with procedures approved by
the Committee; or (e) any other method approved or accepted by the Committee in
its sole discretion.
 
Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).
Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.
6.8 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.
6.9 Termination of Employment or Service. Each Participant’s Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the Option following termination of the Participant’s employment or
provision of services as a Director or Third Party Service Provider to the
Company, its Affiliates and/or Subsidiaries, as the case may be. Such provisions
shall be determined in the sole discretion of the Committee, shall be included
in the Award Agreement entered into with each Participant, need not be uniform
among all Options issued pursuant to this Article 6, and may reflect
distinctions based on the reasons for termination.


 

--------------------------------------------------------------------------------





6.10 Transferability of Options.
(a)
Incentive Stock Options. No ISO granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, all ISOs granted to a
Participant under this Article 6 shall be exercisable during his or her lifetime
only by such Participant.

(b)
Nonqualified Stock Options. Except as otherwise provided in a Participant’s
Award Agreement or otherwise determined at any time by the Committee, no NQSO
granted under this Article 6 may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution; provided that the Board or Committee may permit
further transferability, on a general or a specific basis, and may impose
conditions and limitations on any permitted transferability. Further, except as
otherwise provided in a Participant’s Award Agreement or otherwise at any time
by the Committee, or unless the Board or Committee decides to permit further
transferability, all NQSOs granted to a Participant under this Article 6 shall
be exercisable during his or her lifetime only by such Participant. With respect
to those NQSOs, if any, that are permitted to be transferred to another person,
references in the Plan to exercise or payment of the Option Price by the
Participant shall be deemed to include, as determined by the Committee, the
Participant’s permitted transferee.

6.11 Notification of Disqualifying Disposition. If any Participant shall make
any disposition of Shares issued pursuant to the exercise of an ISO under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.
6.12 Substituting SARs. Regardless of the terms of any Award Agreement, the
Committee shall have the right to substitute SARs for outstanding Options
granted to any Participant, provided the substituted SARs call for settlement by
the issuance of Shares, and the terms of the substituted SARs and economic
benefit of such substituted SARs are at least equivalent to the terms and
economic benefit of the Options being replaced.
Article 7. Stock Appreciation Rights
7.1 Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant Freestanding SARs, Tandem SARs, or any
combination of these forms of SARs.
Subject to the terms and conditions of the Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs. Any SAR granted in connection with
an Option may be granted at the same time as its related Option is granted or at
any time prior to the exercise, expiration or cancellation of its related
Option.
The Grant Price for each grant of a Freestanding SAR shall be determined by the
Committee and shall be specified in the Award Agreement. The Grant Price may
include (but not be limited to) a Grant Price based on one hundred percent
(100%) of the FMV of the Shares on the Date of Grant, a Grant Price that is set
at a premium to the FMV of the Shares on the Date of Grant, or is indexed to the
FMV of the Shares on the Date of Grant, with the index determined by the
Committee, in its discretion; provided, however, the Grant Price must be at
least equal to one hundred percent (100%) of the FMV of the Shares on the Date
of Grant. The Grant Price of Tandem SARs shall be equal to the Option Price of
the related Option.
7.2 SAR Agreement. Each SAR shall be evidenced by an Award Agreement that shall
specify the Grant Price, the term of the SAR, and such other provisions as the
Committee shall determine (including the effect, if any, of a Change of Control,
death, Disability or Retirement).
7.3 Term of SAR. The term of an SAR granted under the Plan shall be determined
by the Committee, in its sole discretion; provided, however, that the Committee
may extend the term of any SAR that would otherwise expire at a time when the
Participant is not permitted by applicable law or Company policy to exercise
such SAR; provided, further, except as determined otherwise by the Committee and
specified in the SAR Award Agreement, no SAR shall be exercisable later than the
tenth (10th) anniversary of its Date of Grant. Notwithstanding the foregoing,
for SARs granted to Participants outside the United States, the Committee has
the authority to grant SARs that have a term greater than ten (10) years.
7.4 Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes,
including a requirement that a Freestanding SAR be exercised only at the same
time as a related Option.
7.5 Exercise of Tandem SARs. Tandem SARs may be exercised with respect to all or
part of the Shares subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.
Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will expire
no later than the expiration of the underlying ISO; (b) the value of the payout
with respect to the


 

--------------------------------------------------------------------------------





Tandem SAR may be for no more than one hundred percent (100%) of the difference
between the Option Price of the underlying ISO and the Fair Market Value of the
Shares subject to the underlying ISO at the time the Tandem SAR is exercised;
and (c) the Tandem SAR may be exercised only when the Fair Market Value of the
Shares subject to the ISO exceeds the Option Price of the ISO.
7.6 Payment of SAR Amount. Upon the exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
(a)
The excess of the Fair Market Value of a Share on the date of exercise over the
Grant Price; by

(b)
The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR; provided, however, that the Committee may reserve the right to
determine the form of such payout at any time subsequent to the grant, at which
time it will give notice to the Participant.
7.7 Termination of Employment or Service. Each Award Agreement shall set forth
the extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with or provision of
services as a Director or Third Party Service Provider to the Company, its
Affiliates, and/or its Subsidiaries, as the case may be. Such provisions shall
be determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with Participants, need not be uniform among all
SARs issued pursuant to the Plan, and may reflect distinctions based on the
reasons for termination.
7.8 Nontransferability of SARs. Except as otherwise provided in a Participant’s
Award Agreement or otherwise at any time by the Committee, no SAR granted under
the Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Further, except as otherwise provided in a Participant’s Award Agreement or
otherwise determined at any time by the Committee, all SARs granted to a
Participant under the Plan shall be exercisable during his or her lifetime only
by such Participant. With respect to those SARs, if any, that are permitted to
be transferred to another person, references in the Plan to exercise of the SAR
by the Participant or payment of any amount to the Participant shall be deemed
to include, as determined by the Committee, the Participant’s permitted
transferee.
7.9 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares received upon exercise of an SAR granted pursuant to
the Plan as it may deem advisable or desirable. These restrictions may include,
but shall not be limited to, a requirement that the Participant hold the Shares
received upon exercise of an SAR for a specified period of time.


Article 8. Restricted Stock and Restricted Stock Units
8.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and provisions of the Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the Date of Grant.
8.2 Restricted Stock or Restricted Stock Unit Agreement. Each grant of
Restricted Stock and/or Restricted Stock Unit shall be evidenced by an Award
Agreement that shall specify the Period(s) of Restriction, the number of Shares
of Restricted Stock or the number of Restricted Stock Units granted, the Date of
Grant, and such other provisions as the Committee shall determine (including the
effect, if any, of a Change of Control, death, Disability or Retirement).
8.3 Transferability. Except as provided in the Plan or an Award Agreement, the
Shares of Restricted Stock and/or Restricted Stock Units granted herein may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the end of the applicable Period of Restriction established by the
Committee and specified in the Award Agreement (and in the case of Restricted
Stock Units until the date of delivery of Shares or other payment), or upon
earlier satisfaction of any other conditions, as specified by the Committee, in
its sole discretion, and set forth in the Award Agreement or otherwise
determined at any time by the Committee. All rights with respect to the
Restricted Stock and/or Restricted Stock Units granted to a Participant under
the Plan shall be available during his or her lifetime only to such Participant,
except as otherwise provided in an Award Agreement or at any time by the
Committee.
8.4 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock or Restricted Stock Units granted
pursuant to the Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock or each Restricted Stock Unit, restrictions based upon the
achievement of specific performance goals, service-based restrictions on vesting
following the attainment of the performance goals, service-based restrictions,
and/or restrictions under applicable laws or under the requirements of any stock
exchange or market upon which such Shares are listed or traded, or holding
requirements or sale restrictions placed on the Shares by the Company upon
vesting of such Restricted Stock or Restricted Stock Units.


 

--------------------------------------------------------------------------------





To the extent deemed appropriate by the Committee, if such certificates are
issued at the time of grant, the Company may retain the certificates
representing Shares of Restricted Stock in the Company’s possession until such
time as all conditions and/or restrictions applicable to such Shares have been
satisfied or lapse.
Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be settled in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.
8.5 Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.4, if certificates are issued at the time of grant, each
such certificate representing Shares of Restricted Stock granted pursuant to the
Plan may bear a legend such as the following or as otherwise determined by the
Committee in its sole discretion.
 
The sale or transfer of shares of common stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions as set forth in the Capital One Financial Corporation 2004 Stock
Incentive Plan, and in the associated Award Agreement. A copy of the Plan and
such Award Agreement may be obtained from Capital One Financial Corporation.
8.6 Voting and Dividend Rights. Unless otherwise determined by the Committee and
set forth in a Participant’s Award Agreement, to the extent permitted or
required by law, as determined by the Committee, Participants holding Shares of
Restricted Stock granted hereunder shall be granted the right to exercise full
voting rights, and to receive all dividends and other distributions paid, with
respect to those Shares during the Period of Restriction. Unless otherwise
determined by the Committee and set forth in a Participant’s Award Agreement,
any such dividend shall be paid in cash within a reasonable time after dividends
are paid to the Company’s other stockholders. With respect to any Restricted
Stock Units granted hereunder, a Participant shall have no such voting or
dividend rights during the Period of Restriction, unless otherwise determined by
the Committee and set forth in a Participant’s Award Agreement.
8.7 Termination of Employment or Service. Each Award Agreement shall set forth
the extent to which the Participant shall have the right to retain Restricted
Stock and/or Restricted Stock Units following termination of the Participant’s
employment with or provision of services as a Director or Third Party Service
Provider to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Shares of Restricted Stock or
Restricted Stock Units issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.
8.8 Section 83(b) Election. The Committee may provide in an Award Agreement that
the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making (or otherwise give the Participant the choice of making)
an election with respect to the Award under Section 83(b) of the Code. If a
Participant makes an election pursuant to Section 83(b) of the Code concerning a
Restricted Stock Award, the Participant shall be required to file promptly a
copy of such election with the Company.
Article 9. Performance Units and Performance Shares
9.1 Grant of Performance Units and Performance Shares. Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.
9.2 Value of Performance Units and Performance Shares. Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant. Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the Date of Grant. In addition to any other
non-performance terms included in the Award Agreement (including the effect, if
any, of a Change of Control, death, Disability or Retirement), the Committee
shall set performance goals in its discretion which, depending on the extent to
which they are met, will determine the value and/or number of Performance Units
or Performance Shares, as the case may be, that will be paid out to the
Participant.
9.3 Earning of Performance Units and Performance Shares. Subject to the terms of
the Plan, after the applicable Performance Period has ended, the holder of
Performance Units or Performance Shares, as the case may be, shall be entitled
to receive payout on the value and number of the applicable Performance Units or
Performance Shares earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the corresponding performance
goals have been achieved and any other non-performance terms met.
9.4 Form and Timing of Payment of Performance Units and Performance
Shares. Payment of earned Performance Units and Performance Shares shall be as
determined by the Committee and as evidenced in the Award Agreement. Subject to
the terms of the Plan, the Committee, in its sole discretion, may pay earned
Performance Units and Performance Shares in the form of cash, in Shares or other
Awards (or in a combination thereof) equal to the value of the earned
Performance Units or Performance Shares, as the case may be, at the close of the
applicable Performance Period, or as soon as practicable after the end of the
Performance


 

--------------------------------------------------------------------------------





Period. Any Shares may be granted subject to any restrictions deemed appropriate
by the Committee. The determination of the Committee with respect to the form of
payout of such Awards shall be set forth in the Award Agreement pertaining to
the grant of the Award.
 
 
9.5 Termination of Employment or Service. Each Award Agreement shall set forth
the extent to which the Participant shall have the right to retain Performance
Units and/or Performance Shares following termination of the Participant’s
employment with or provision of services as a Director or Third Party Service
Provider to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Awards of Performance Units or
Performance Shares issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.
9.6 Nontransferability. Except as otherwise provided in a Participant’s Award
Agreement or otherwise at any time by the Committee, Performance Units and
Performance Shares may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, except as otherwise provided in a Participant’s Award
Agreement or otherwise determined at any time by the Committee, a Participant’s
rights under the Plan shall be exercisable during his or her lifetime only by
such Participant.
Article 10. Cash-Based Awards and Other Stock-Based Awards
10.1 Grant of Cash-Based Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Participants in such amounts and upon such terms as the Committee may
determine.
10.2 Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
the Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.
10.3 Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based Award
shall specify a payment amount or payment range as determined by the Committee.
Each Other Stock-Based Award shall be expressed in terms of Shares or units
based on Shares, as determined by the Committee. In addition to any other
non-performance terms included in the Award Agreement (including the effect, if
any, of a Change of Control, death, Disability or Retirement), the Committee may
establish performance goals in its discretion. If the Committee exercises its
discretion to establish performance goals, the number and/or value of Cash-Based
Awards or Other Stock-Based Awards that will be paid out to the Participant will
depend on the extent to which the performance goals (and any other
non-performance terms) are met.
10.4 Payment of Cash-Based Awards and Other Stock-Based Awards. Payment, if any,
with respect to a Cash-Based Award or an Other Stock-Based Award shall be made
in accordance with the terms of the Award, in cash, Shares or a combination of
both, as the Committee determines.
10.5 Termination of Employment or Service. The Committee shall determine the
extent to which the Participant shall have the right to receive Cash-Based
Awards and Other Stock-Based Awards or to have such Awards vest or pay out, as
applicable, following termination of the Participant’s employment with or
provision of services as a Director or Third Party Service Provider to the
Company, its Affiliates, and/or its Subsidiaries, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, such
provisions may be included in an agreement entered into with each Participant,
but need not be uniform among all Awards of Cash-Based Awards or Other
Stock-Based Awards issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.
10.6 Nontransferability. Except as otherwise determined by the Committee,
neither Cash-Based Awards nor Other Stock-Based Awards may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
by the Committee, a Participant’s rights under the Plan, if exercisable, shall
be exercisable during his or her lifetime only by such Participant. With respect
to those Cash-Based Awards or Other Stock-Based Awards, if any, that are
permitted to be transferred to another person, references in the Plan to
exercise or payment of such Awards by or to the Participant shall be deemed to
include, as determined by the Committee, the Participant’s permitted transferee.
 
Article 11. Performance Measures
11.1 Performance Measures. Generally, the performance goals upon which the
grant, payment or vesting of an Award may occur (other than an Annual Incentive
Pool Award awarded or credited pursuant to Article 12) shall be set at the
discretion of the Committee, including (for example) by reference to the
following performance measures, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit or
Subsidiary or Affiliate or any combination thereof, either individually,
alternatively or in any combination, and measured either annually or
cumulatively over a period of


 

--------------------------------------------------------------------------------





years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee:
(a)
Net earnings or net income (before or after taxes);

(b)
Earnings per share;

(c)
Net sales growth;

(d)
Net operating profit;

(e)
Return measures (including, but not limited to, return on assets, capital,
equity, or sales);

(f)
Cash flow (including, but not limited to, operating cash flow, free cash flow,
and cash flow return on capital);

(g)
Cash flow per share;

(h)
Earnings before or after taxes, interest, depreciation, and/or amortization;

(i)
Gross or operating margins;

(j)
Productivity ratios;

(k)
Share price (including, but not limited to, growth measures and total
shareholder return);

(l)
Expense targets or ratios;

(m)
Charge-off levels;

(n)
Revenue growth;

(o)
Deposit growth;

(p)
Margins;

(q)
Operating efficiency;

(r)
Operating expenses;

(s)
Economic value added;

(t)
Improvement in or attainment of expense levels;

(u)
Improvement in or attainment of working capital levels;

(v)
Debt reduction;

(w)
Capital targets;

(x)
Consummation of acquisitions, dispositions, projects or other specific events or
transactions; and

(y)
Any other performance goal that the Committee deems appropriate.

The Committee may also provide for accelerated vesting of any Award based on the
achievement of performance goals pursuant to the performance measures specified
in this Article 11.
11.2 Evaluation of Performance. The Committee will determine whether, with
respect to a performance period, the applicable performance goals have been met
with respect to a given participant and, if they have, to so certify and
ascertain the amount of the applicable Award. The Committee may provide in any
such Award that any evaluation of performance may include or exclude any of the
following events that occurs during a Performance Period: (a) asset write-downs,
(b) litigation or claim judgments or settlements, (c) the effect of changes in
tax laws, accounting principles or regulations, or other laws or provisions
affecting reported results, (d) any reorganization and restructuring programs,
(e) Extraordinary Items for the applicable year, (f) mergers, acquisitions or
divestitures, and (g) foreign exchange gains and losses.
Article 12. Annual Incentive Pool Awards
12.1 Establishment of Incentive Pool. The Committee may designate Associates who
are eligible to receive a monetary payment in any Plan Year based on a
percentage of an incentive pool equal to the greater of: (i) three percent
(3%) of the Company’s Consolidated Operating Earnings for the Plan Year,
(ii) twenty percent (20%) of the Company’s Operating Cash Flow for the Plan
Year, or (iii) five percent (5%) of the Company’s Net Income for the Plan Year.
At the beginning of the Plan Year, the Committee shall allocate an incentive
pool percentage to each participating Associate for each Plan Year. In no event
may (1) the incentive pool percentage for any one participating Associate exceed
fifty percent (50%) of the total pool, (2) the sum of the incentive pool


 

--------------------------------------------------------------------------------





percentages for all participating Associates exceed one hundred percent
(100%) of the total pool or (3) the monetary payment for any one participating
Associate exceed $10 million.
12.2 Determination of Participating Associates’ Portions. As soon as possible
after the determination of the incentive pool for a Plan Year, the Committee
shall calculate each participating Associate’s allocated portion of the
incentive pool based upon the percentage established at the beginning of the
Plan Year. Each participating Associate’s Annual Incentive Pool Award then shall
be determined by the Committee based on the participating Associate’s allocated
portion of the incentive pool subject to adjustment in the sole discretion of
the Committee. The Committee shall retain the discretion to adjust all such
Annual Incentive Pool Awards downward and provide for such other terms as it
feels necessary or appropriate (including the effect, if any, of a Change of
Control, death, Disability or Retirement).
Article 13. Dividend Equivalents
In the discretion of the Committee, any Participant selected by the Committee
may be granted dividend equivalents based on the dividends declared on Shares
that are subject to any Award during the period between the date the Award is
granted and the date the Award is exercised, vests, pays out or expires. Such
dividend equivalents may be awarded or paid in the form of cash, Shares,
Restricted Stock, or Restricted Stock Units, or a combination, and shall be
determined by such formula and at such time and subject to such accrual,
forfeiture, or payout restrictions or limitations as determined by the Committee
in its sole discretion. In no event shall dividend equivalents be granted with
respect to Options or SARs. In addition, dividend equivalents granted with
respect to Performance Shares or Performance Units shall not be distributed
during the Performance Period or to the extent any such Award is otherwise
unearned.
Article 14. Beneficiary Designation
Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.
Article 15. Deferrals
The Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the lapse or waiver of restrictions with
respect to Restricted Stock or Restricted Stock Units, or the satisfaction of
any requirements or performance goals with respect to Performance Shares,
Performance Units, Cash-Based Awards, Other Stock-Based Awards and Annual
Incentive Pool Awards. If any such deferral is required or permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
payment or Share delivery deferrals and any notional earnings to be credited on
such deferred amounts, provided that in the case of any Award intended to
qualify as “performance-based compensation,” as such term was defined in Code
Section 162(m) on December 21, 2017, such earnings shall be in compliance with
Code Section 162(m).
 
Article 16. Rights of Participants
16.1 Employment; Services. Nothing in the Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries, to terminate any Participant’s employment or service as
a Director or Third Party Service Provider at any time or for any reason not
prohibited by law, nor confer upon any Participant any right to continue his or
her employment or service as a Director or Third Party Service Provider for any
specified period of time.
Neither an Award nor any rights arising under the Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 17, the Plan and any Award hereunder
may be terminated at any time in the sole and exclusive discretion of the
Committee without giving rise to any liability on the part of the Company, its
Affiliates, and/or its Subsidiaries.
16.2 Participation. No individual shall have the right to be selected to receive
an Award under the Plan, or, having been so selected, to be selected to receive
a future Award.
16.3 Rights as a Shareholder. Except as otherwise provided herein, a Participant
shall have none of the rights of a shareholder with respect to Shares covered by
any Award until the Participant becomes the record holder of such Shares.
Article 17. Amendment, Modification, Suspension, and Termination
17.1 Amendment, Modification, Suspension, and Termination; No
Repricings. Subject to Section 17.3, the Committee may, at any time and from
time to time, alter, amend, modify, suspend, or terminate the Plan and any Award
Agreement in whole or in part; provided, however, that no amendment of the Plan
or an Award shall be made without shareholder approval if shareholder


 

--------------------------------------------------------------------------------





approval is required by law, regulation, or stock exchange rule. Furthermore,
other than in connection with a change in the Company’s capitalization (as
described in Section 4.4), the Committee shall not, without stockholder
approval, reduce the Option Price or Grant Price of a previously awarded Option
or Stock Appreciation Right and, at any time when the Option Price or Grant
Price of the previously awarded Option or Stock Appreciation Right is above the
Fair Market Value of a Share, the Committee shall not, without stockholder
approval, cancel and re-grant or exchange such Option or Stock Appreciation
Right for cash or a new Award with a lower (or no) Option Price or Grant Price
or take any other action that would be considered a repricing for purposes of US
generally accepted accounting practices or any applicable stock exchange rule.
17.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee may make adjustments in the terms and conditions of, and
the performance criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.4 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding upon Participants, the Company, and all other interested persons.
17.3 Awards Previously Granted.
(a)
Notwithstanding any other provision of the Plan to the contrary (other than the
provisos of Section 17.1 regarding shareholder approval), no termination,
amendment, suspension, or modification of the Plan or an Award Agreement shall
adversely affect in any material way any Award previously granted under the
Plan, without the written consent of the Participant holding such Award;
provided, however, that the Committee may terminate any Award previously granted
and any Award Agreement relating thereto in whole or in part provided that upon
any such termination the Company in full consideration of the termination of
(i) any Option outstanding under the Plan (whether or not vested or exercisable)
or portion thereof pays to such Participant an amount in cash for each Share
subject to such Option or portion thereof being terminated equal to the excess,
if any, of (a) the value at which a Share received pursuant to the exercise of
such Option would have been valued by the Company at that time for purposes of
determining applicable withholding taxes or other similar statutory amounts,
over (b) the Option Price, or, if the Committee permits and the Participant
elects, accelerates the exercisability of such Participant’s Option or portion
thereof (if necessary) and allows such Participant thirty (30) days to exercise
such Option or portion thereof before the termination of such Option or portion
thereof, or (ii) any Award other than an Option outstanding under the Plan or
portion thereof pays to such Participant an amount in Shares or cash or a
combination thereof (as determined by the Committee in its sole discretion)
equal to the value of such Award or portion thereof being terminated as of the
date of termination (assuming the acceleration of the exercisability of such
Award or portion thereof, the lapsing of any restrictions on such Award or
portion thereof or the expiration of any deferral or vesting period of such
Award or portion thereof) as determined by the Committee in its sole discretion.

(b)
Notwithstanding any other provision of the Plan to the contrary (other than the
provisos of Section 17.1 regarding shareholder approval), the Committee may
authorize the repurchase of any Award by the Company at any time for such price
and on such terms and conditions as the Committee may determine in its sole
discretion, provided, however, that, without the prior approval of the Company’s
shareholders, the Committee may not permit repurchase by the Company of Options
or SARs with an Option Price or Grant Price, respectively, above the Fair Market
Value of the Shares at the time of such repurchase.

Article 18. Withholding
18.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes or similar charges,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of or in connection with the Plan or
any Award.
18.2 Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock and
Restricted Stock Units, or upon the achievement of performance goals related to
Performance Shares, or any other taxable event arising as a result of or in
connection with an Award granted hereunder, Participants may elect, subject to
the approval of the Committee, or the Committee may require the Participant, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares having a Fair Market Value on the date the tax withholding
obligation is to be determined equal to the amount required to be withheld,
using the applicable statutory withholding rate or, to the extent determined by
the Committee or its delegate, in its sole discretion, another tax withholding
rate not exceeding the maximum applicable rate. Any and all such Participant
elections to withhold shall be irrevocable, made in writing, and signed by the
Participant, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate. Any and all such Committee
requirements to withhold shall either be set forth in the Award Agreement or
otherwise communicated to the Participant by notice subsequent to the time of
grant and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.


 

--------------------------------------------------------------------------------





Article 19. Successors
All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
Article 20. General Provisions
20.1 Forfeiture Events.
(a)
The Committee may specify in an Award Agreement that the Participant’s rights,
payments, and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture, or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of employment for cause (as determined by the Committee in its
discretion), termination of the Participant’s provision of services as a
Director or Third Party Service Provider to the Company, Affiliate, and/or
Subsidiary, violation of material Company, Affiliate, and/or Subsidiary
policies, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company, its
Affiliates, and/or its Subsidiaries.

(b)
Failure by a Participant to comply with any of the terms and conditions of the
Plan or any Award Agreement shall be grounds for the cancellation and forfeiture
of such Award, in whole or in part, as the Committee, in its discretion, may
determine.

 
 
(c)
Each Participant agrees to reimburse the Company with respect to any Award
granted under the Plan (or any award granted under any Prior Plan) to the extent
required by Section 304 of the Sarbanes-Oxley Act of 2002, as determined by the
Board in its discretion, or as otherwise required by applicable law.

20.2 Legend. The certificates or book entry for Shares may include any legend or
coding, as applicable, which the Committee deems appropriate to reflect any
restrictions on transfer of such Shares.
20.3 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
20.4 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
20.5 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
20.6 Delivery of Title. The Company shall have no obligation to issue or deliver
evidence of title for Shares issued under the Plan prior to:
(a)
Obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

(b)
Completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.

20.7 Inability to Obtain Authority. The inability of the Company (after
reasonable efforts) to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and/or sale of any Awards or Shares hereunder, shall
relieve the Company of any liability in respect of the failure to issue and/or
sell such Awards or Shares as to which such requisite authority shall not have
been obtained.
20.8 Investment Representations. The Committee may require any person receiving
Shares pursuant to an Award under the Plan to represent and warrant in writing
that the person is acquiring the Shares for investment and without any present
intention to sell or distribute such Shares.
20.9 Participants Based Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company, its Affiliates, and/or its Subsidiaries operate
or have Associates, Directors or Third Party Service Providers, the Committee,
in its sole discretion, shall have the power and authority to:
(a)
Determine which Affiliates and Subsidiaries shall be covered by the Plan;

(b)
Determine which Associates, Directors and/or Third Party Service Providers
outside the United States are eligible to participate in the Plan;



 

--------------------------------------------------------------------------------





(c)
Modify the terms and conditions of any Award granted to Associates, Directors
and/or Third Party Service Providers outside the United States to comply with
applicable foreign laws;

(d)
Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 20.9 by the Committee shall be attached to the Plan document as
appendices; and

(e)
Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.
20.10 Uncertificated Shares. To the extent that the Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.
 
20.11 Unfunded Plan. Except as provided in Section 5.3 herein: (a) Participants
shall have no right, title, or interest whatsoever in or to any investments that
the Company, its Subsidiaries, and/or Affiliates may make to aid it in meeting
its obligations under the Plan; (b) nothing contained in the Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship between the Company and any
Participant, beneficiary, legal representative, or any other person; (c) to the
extent that any person acquires a right to receive payments from the Company,
its Subsidiaries, and/or Affiliates under the Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company, a
Subsidiary, or an Affiliate, as the case may be; and (d) all payments to be made
hereunder shall be paid from the general funds of the Company, a Subsidiary, or
an Affiliate, as the case may be and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan. The Plan is not subject to
the Employee Retirement Income Security Act of 1974, as amended.
20.12 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.
20.13 Retirement and Welfare Plans. Neither Awards made under the Plan nor
Shares or cash paid pursuant to such Awards will be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s or Affiliate’s retirement plans (both qualified
and non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
participant’s benefit or except as the Committee may otherwise determine in its
discretion.
20.16 Nonexclusivity of the Plan. Neither the adoption of the Plan nor the grant
of any Award shall be construed as creating any limitations on the power of the
Board or Committee to adopt such other compensation arrangements as it may deem
desirable for any Participant.
20.17 No Constraint on Corporate Action. Nothing in the Plan shall be construed
to: (a) limit, impair, or otherwise affect the Company’s or a Subsidiary’s or an
Affiliate’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or, (b) limit the right or power of the Company, a
Subsidiary or an Affiliate to take any action which such entity deems to be
necessary or appropriate.
20.18 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under the Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Delaware
to resolve any and all issues that may arise out of or relate to the Plan or any
related Award Agreement.


 